Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings submitted on 09/09/2019 have been reviewed and accepted by the examiner.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2019 was filed after the mailing date of the application on 09/09/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
	Examiner respectfully withdraws the 35 U.S.C. 101 rejection in light of the amendments.	
Regarding the applicants arguments on pages 7-9 directed at the rejection of claim 1 under 35 U.S.C 103 as being unpatentable over Fu et al. (US 20170201569 A1) in view of Catalano et al. (US 20140201218 A1) and further in view of Abrams (US 20180088926 A1).
	The applicant argues on pages 7-8 that Catalano does not disclose "providing, based on searching the configuration data store, a multitier configuration that does not match the set of conditions". 
The examiner respectfully disagrees, though Catalano does not explicitly recite searching, Catalano does disclose [0005] “A plurality of deployment options can be determined based on the one or more available infrastructure resources”, and further teaches [0005] “The plurality of deployment options can be determined to be compliant with the at least one deployment criterion. Moreover, the plurality of deployment options can be ranked to produce an ordered set of deployment options. In some instances, some deployment criteria can be specified as hard constraints which must be satisfied, while other deployment criteria can be used to determine best fit but would not necessarily fail the deployment.” That is interpreted by the examiner as (1) searching for available deployment options, (2) and determining a best fit (which means it is not a match for the set of conditions). Therefore Catalano does disclose the claim limitations. ([0005-0009] determining a set of deployment options (equivalent to configuration data store) a deployment option (equivalent to configuration) based on the constraints which do not have to be met exactly but are selected based on a best fit (equivalent to does not match the set of conditions); [0029] where the deployment is of a multi-tier application deployed in containers (equivalent to multitier configuration)).

Regarding the applicants arguments on page 9 directed at Catalano does not teach "the multitier configuration specifying a first container located at a first tier of a multitier microservice architecture and a second container located at a second tier of the multitier microservice architecture". The examiner notes that Abram was introduced to teach that different tiers can be microservice tiers. But Catalano does teach a multitier cloud application architecture, which are well known to include microservices, and therefore provides the motivation to combine the two to disclose the limitation. Therefore the examiner respectfully disagrees that Catalano does not disclose the multitier configuration specifying a first container located at a first tier of a multitier architecture ([0029] a web tier container of the application (equivalent to a first tier)) and a second container located at a second tier of the multitier architecture ([0029] database tier container (equivalent to a second tier)).

	Regarding the applicants arguments on page 9 directed at the combination, the examiner respectfully disagrees that Catalano does not disclose a multitier architecture configuration that does not match a set of conditions, ([0005-0009] determining a set of deployment options (equivalent to configuration data store) a deployment option (equivalent to configuration) based on the constraints which do not have to be met exactly but are selected based on a best fit (equivalent to does not match the set of conditions); [0029] where the deployment is of a multi-tier application deployed in containers (equivalent to multitier configuration)).
	Abrams further teaches that multitier configurations can in fact be microservice configurations. The multi-tier configurations are deployed in containers (taught by both Catalano and Abrams). And furthermore both are focused on managing and deploying multitier application configurations in a cloud computing environment. Therefore the examiner respectfully disagrees that the combination is improper.

	Regarding the applicant’s arguments directed 18, claim 18 is objected to as allowable as it recites similar limitations to that of claim 7. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 Such claim limitation(s) is/are:
 “a communications module that receives a configuration request from a user for a configuration that satisfies a set of conditions in a cloud environment;” in claim 12 lines 4-5. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 11-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 20170201569 A1) in view of Catalano et al. (US 20140201218 A1) and further in view of Abrams (US 20180088926 A1)

	Regarding claim 1, Fu teaches a method of providing a configuration, comprising: (0010; method for facilitating the orchestration and deployment of cloud based applications on cloud computing infrastructures (equivalent to a configuration))
receiving a configuration request (0039; request deployment) from a user for a configuration that satisfies a set of conditions in a cloud environment; (0039; a user requesting to deploy a first cloud based application, a multi-tier application, based on context and conditions)
 searching ([0063] evaluating conditions by comparing) a configuration data store (0063; data collected from cloud infrastructure) for the configuration (0050; deployment configuration for a multi-tier architecture) that matches the set of conditions in response to receiving the configuration request, ([0063] evaluating application/cloud conditions by comparing gathered information from the application and information gathered about clouds and their ability to deploy the application in a specific configuration [0077-0078] cloud level deployment of a multi-tier application [0152-0153] evaluating based on the conditions if a deployment to a specific cloud should be executed (equivalent to matches the set of conditions))
 the configuration data store storing information on multitier configurations provided by one or more cloud providers; (0063; 0077-0078; 152-154; data collected from cloud infrastructure about its ability to deploy a multi-tier application at a specific configuration, differences in configurations provided by the different cloud providers is cloud types see [0044 & 0050] for different configurations based on the cloud type, architecture, and implementations)
Fu does not explicitly disclose and providing, based on searching the configuration data store,
 a multitier configuration that does not match the set of conditions, 

 and a second container located at a second tier of the multitier microservice architecture.  
In an analogous art Catalano teaches and providing, based on searching the configuration data store, a multitier configuration that does not match the set of conditions, ([0005-0009] determining a set of deployment options (equivalent to configuration data store) a deployment option (equivalent to configuration) based on the constraints which do not have to be met exactly but are selected based on a best fit (equivalent to does not match the set of conditions); [0029] where the deployment is of a multi-tier application deployed in containers (equivalent to multitier configuration)).
the multitier configuration specifying a first container located at a first tier of a multitier architecture ([0029] a web tier container of the application (equivalent to a first tier))
 and a second container located at a second tier of the multitier architecture ([0029] database tier container (equivalent to a second tier)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application, to modify the teachings of Fu to include determining closest, or best matches when searching for available configurations by a cloud provider as is taught by Catalano
	The suggestion/motivation is to increase possible deployment possibilities when an absolute match is not found 
Though Catalano teaches a multitier architecture does not explicitly teach that the multitier architecture is a microservice architecture and Fu in view of Catalano do not explicitly teach the multitier configuration specifying a first container located at a first tier of a multitier architecture and a second container located at a second tier of the multitier architecture
Abrams teaches the multitier configuration specifying ([0025; 0070-0071]; Fig 4B; Abrams teaches a multi-tier microservice architecture, (see fig 4B where 415-1 web functionality container (tier 1); 415-2 Business functionality container (tier 2); 415-3 Data functionality (tier 3); ([0044-0046; 0050] the configuration module configures applications and underlying components such as software, containers, servers, databases etc (equivalent the multitier configuration specifying))
a first container located at a first tier of a multitier microservice architecture ((see fig 4B where 415-1 web functionality container (tier 1))
and a second container located at a second tier of the multitier microservice architecture (415-2 Business functionality container (tier 2);)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application, to modify the teachings of Fu in view of Catalano to indicate that the multitier architecture is implemented as a multitier microservices architecture as is taught by Abrams
	The suggestion/motivation is to better manage an application using instances of microservices [0003] 

Regarding claim 2, Fu in view Catalano and further in view of Abrams teach the method of claim 1, and disclosed above,
Fu teaches wherein the multitier configuration satisfies the set of conditions (0063; 0077-0078; 152-154; data collected from cloud infrastructure about its ability to deploy a multi-tier application at a specific configuration, differences in configurations provided by the different cloud providers is cloud types see [0044 & 0050] for different configurations based on the cloud type, architecture, and implementations)

Regarding claim 3, Fu in view of Catalano in view of Abrams teach the method of claim 1, and is disclosed above, Fu in view of Catalano do not explicitly teach but Abrams teaches wherein an application is decomposed into a first microservice and a second microservice, ([0025] a microservices application is implemented using multiple microservices)
([0025] the microservices are implemented using containers; [0070-0071]; tiered instances of microservices; [Fig 4B]  where 415-1 web functionality container (tier 1))
and an instance of the second microservice is run in the second container([0025] the microservices are implemented using containers; [0070-0071]; tiered instances of microservices; [Fig 4B]  415-2 Business functionality container (tier 2);)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application, to modify the teachings of Fu in view of Catalano to include implementing the pieces of the application as microservices in containers as is taught by Abrams
	The suggestion/motivation is to better manage an application using instances of microservices [0003] 

Regarding claim 8, Fu in view of Catalano in view of Abrams teach the method of claim 1, and is disclosed above, Fu does not explicitly teach but Catalano teaches wherein providing the multitier configuration includes in response to not finding the configuration that matches the set of conditions in the configuration data store, providing the multitier configuration that satisfies the set of conditions ([0005-0009] determining a set of deployment options (equivalent to configuration data store) a deployment option (equivalent to configuration) based on the constraints which do not have to be met exactly but are selected based on a best fit (equivalent to does not match the set of conditions but satisfies the set of conditions); [0029] where the deployment is of a multi-tier application deployed in containers (equivalent to multitier configuration)).

Regarding claim 11, Fu in view of Catalano in view of Abrams teach the method of claim 1, and is disclosed above, Fu teaches wherein providing the multitier configuration includes allocating resources in the cloud environment in accordance with the multitier configuration ([0011-0013] configuring resources (equivalent to allocating resource) associated with the cloud based application; [0039] cloud based application, a multi-tier application (equivalent to resources in a cloud environment in accordance with the multitier configuration))

Regarding claim 12, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a system claim, Fu teaches ([0010] system)

Regarding claim 13, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a system claim, Fu teaches ([0010] system)

Regarding claim 14, Fu in view of Catalano and further in view of Abrams teaches the system of claim 12, and is disclosed above, Fu does not explicitly teach, but Catalano teaches wherein the first container sends a first communication to the second container, and the second container sends a second communication responsive to the first communication to the first container ([Fig 1; 0033; 0035] the web tier container (equivalent to first container) is connected to and communicates with the application tier (second container) container which is connected to and communicates with the database tier container)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application, to modify the teachings of Fu to explicitly teach the application comprises containers that communicate with each other as is taught by Catalano
	The suggestion/motivation is to implement the application through the components implemented in the containers

Regarding claim 15, Fu in view of Catalano and further in view of Abrams teach the system of claim 12, Fu does not explicitly teach but Catalano teaches wherein the first container includes at least one of a compute resource, network resource, or storage resource ([0033; Fig 1] web tier component (equivalent to network resource)

	The suggestion/motivation is to implement the application through the components (such as compute, network and storage) implemented in the container

Regarding claim 16, Fu in view of Catalano and further in view of Abrams teaches the system of claim 15, and is disclosed above, Fu does not explicitly teach by Catalano teaches wherein the compute resource is a central processing unit (CPU) cycle or random access memory (RAM) capacity ([0032] determining resource requirements and where the resources are CPU, memory, network latency and bandwidth)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application, to modify the teachings of Fu to explicitly teach the application comprises resource requirements such as CPU and memory as is taught by Catalano
	The suggestion/motivation is to implement the application and allocating resources required for running the application

Regarding claim 19, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a machine-readable medium comprising a plurality of machine-readable instructions that when executed by one or more processors is adapted to cause the one or more processors to perform a method, Fu teaches ([0013] non-transitory computer readable medium comprising instructions executed by a processor)




Regarding claim 20, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a machine-readable medium comprising a plurality of machine-readable instructions that when executed by one or more processors is adapted to cause the one or more processors ([0013] non-transitory computer readable medium comprising instructions executed by a processor)

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 20170201569 A1) in view of Catalano et al. (US 20140201218 A1) in view of Abrams (US 20180088926 A1) in view of Yamato (US 20180113734 A1)

Regarding claim 4, Fu in view of Catalano in view of Abrams teach the method of claim 1, and is disclosed above, Fu in view of Catalano in view of Abrams do not explicitly disclose wherein a condition of the set of conditions specifies a throughput that satisfies a throughput threshold
 In an analogous art Yamato teaches wherein a condition of the set of conditions specifies a throughput that satisfies a throughput threshold ([0014] wherein the application performance indicates a throughput equal to or greater than a first threshold)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application, to modify the teachings of Fu in view of Catalano and further in view of Abrams to include the use of a throughput threshold condition for the application as is taught by Yamato 
	The suggestion/motivation is to define the applications requirements




Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 20170201569 A1) in view of Catalano et al. (US 20140201218 A1) in view of Abrams (US 20180088926 A1) in view of Chen et al (US 20170052772 A1)

Regarding claim 6, Fu in view of Catalano in view of Abrams teach the method of claim 1, and is disclosed above, Fu in view of Catalano in view of Abrams do not explicitly teach wherein a condition of the set of conditions specifies a payment metric that satisfies a payment threshold 
([0050; 0053] determining if the applications containers deployment costs (equivalent to payment metric) is below a cost threshold reducing the total cost (equivalent to satisfies a payment threshold)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application, to modify the teachings of Fu in view of Catalano and further in view of Abrams to include a cost threshold used during configuration of the application and the containers as is taught by Chen 
	The suggestion/motivation is to reduce the cost for deployment of the application containers

Allowable Subject Matter
Claims 5, 7, 9, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Brunk et al. (US 20130332614 A1): This document discloses high performance data storage solutions. In an aspect, some solutions can be employed in a cloud-computing environment that provides shared storage for a plurality of customers. In other aspects, the solutions provided by some embodiments can provide multiple tiers of storage, each having a different performance level. This feature can provide a customer with the ability (e.g., through a web portal) to design its own custom storage solution that blends multiple tiers of storage at different capacity and performance levels to attain an optimal level of capacity, performance, and cost. Some disclosed solutions provide a novel arrangement of different types of storage devices that are provisioned through a common API, which can access each storage device's 
Liu et al. (US 10528367 B1) Col 3: The modern use of containers, with operating-system virtualization, has made efficient two types of applications: 1) Running large complicated batch jobs such as builds and tests using a queue of complex jobs wherein when one phase of a job finishes, it spins up many substeps that in turn spin up other subsubsteps, and so forth; and 2) Deploying microservices, scalable distributed applications comprising multiple tiers of components, for example a simple three-tier web application may include three tiers of components: a front-end code, a business logic, and a back-end database.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451